Title: John Adams to John Quincy Adams, 29 June 1795
From: Adams, John
To: Adams, John Quincy


          
            My Dear Son
            New York June 29. 1795
          
          I arrived here Yesterday from Philadelphia in my Way to Quincy. My little Flock are now all collected, except the two in Holland and all in good health excepting Johnny Smith who has the Ague severely.
          The Senate after a Session of 19 or 20 Days compleated their deliberations on the Treaty. The Result is Advice to ratify it except one Article or rather to ratify it all provided a new Agreement is made to suspend one Article. To consent to limit surplues in the Export of our own Productions as Cotton for Example, in short to restrain ourselves from exporting what We please is humiliating, and a mean surrender of a part of our Independence which our senators could not Submit to, no not for an hour. No Part of the Treaty is to be copied till after the Ratification of it, and Exchange of Ratifications.
          I recd last Week your Letter No. 7. and you cannot conceive the Pleasure it gave me. I have shewn it to several Gentlemen, who all expressed their great Satisfaction in the Penetration and discretion of it as well as in the style. The President and his Ministers of state expressed to me their entire Approbation of your Conduct and Correspondence. Mr Jay is to take the Rains of Government in N. York on Wednesday and the 4th of July is to be celebrated with great solemnity. We are kindly invited but my Affairs at home require my immediate Attention.
          Your Brother Charles has taken a Second Clerk a son of Mr Henry Cruger formerly Member of Parliament for Bristol. Charles’s Reputation is rising and his Business increasing as fast as can be reasonably expected and I hope he will succeed very well— Go on, my Dear sons in the Paths of Honour Virtue and Industry and I pray Heaven to make you all Blessings to your Friends and your Country.
          It grieves me that I have not written you oftener but your Father is allmost three score years of Age and has gone through Scænes which have almost worn him out. Your Letters by Captn Boadge have been all received and have done you great honour—so have Thommys. We sett out this afternoon for Quincy where I shall remain till the middle of November.
          I am, my Dear son, with great satisfaction and / the tenderest affection your Father
          
            John Adams
          
          
          
            My kind Compliments to all my old Friends
          
        